Citation Nr: 1502858	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the determination of the effective date for the removal of the Veteran's former spouse, and the addition of his current spouse, for the purposes of dependency in association with the payment of VA compensation benefits, was proper.  

2.  Whether a debt calculated in the amount of $7,373.00, based on a change in dependency status associated with the payment of VA compensation benefits, is valid.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to June 1970, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran divorced his previous spouse in September 2004, and remarried his current spouse in January 2005.  

2.  The Veteran notified VA of the change in his dependent status, to include listing his divorce and subsequent remarriage, on November 5, 2005.  

3.  The RO's determination of an overpayment of compensation benefits, in the amount of $7,373.00, based on a conclusion that VA had not been notified of the change in dependent status until December 2010, was in error; the resultant debt is invalid.  


CONCLUSIONS OF LAW

1.  The RO's determination of the effective date for the removal of the Veteran's former spouse and the addition of his current spouse, for the purpose of dependency associated with the payment of compensation benefits, was improper.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b), 3.660 (2014).

2.  The portion of the debt resultant from the RO's calculation of an alleged overpayment of compensation benefits, in the amount of $7, 373.00, is invalid.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b), 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Legal Criteria

The effective date for the award of additional compensation or pension for a dependent will be the latest of the following: (1) The date of claim.  This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Applicable regulations state that for compensation benefits, it is the responsibility of the recipient to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Moreover, where there is change in the payee's marital status or status of dependents which would permit payment at a higher rate and the change in status is by reason of the claimant's marriage, or, birth or adoption of a child, the effective date of the increase will be the date of the event (i.e., the date of the birth/adoption of a child) if the required evidence is received within 1 year of the event.

Analysis

The Veteran, essentially, argues that the debt tabulated by the RO ($7,373.00), based on their determination as to the date they were purportedly notified of a change in dependent status, was done erroneously.  Specifically, he contends that he notified VA of his change in dependents prior to the date assessed in the January 2011 administrative decision which calculated that debt.  

The salient facts of the Veteran's marital history are that, in September 2004, he divorced his first wife ("G") and moved to a different state to enter into a relationship with another woman ("J").  He married "J" in January 2005, and this individual is his current spouse.  In a context for a claim for a higher disability rating, the Veteran forwarded an account of his "leaving" his first wife in order to be with his current spouse, and his current spouse submitted a document in which she referred to the Veteran as her "husband."  The date this correspondence was received by the RO is noted to be November 2005.  The Veteran has also submitted a copy of a VA Form 21-686c ("Declaration of Status of Dependents"), dated in November 2005, in which he outlined his divorce from his previous spouse and his remarriage to his current spouse.  

Essentially, the RO determined that it had no record of this November 2005 form within its possession, and that while some notification may have been made to the Veterans Health Administration (VHA), the RO concluded that the first document indicating a change in dependent status was not received by them until December 2010.  

Upon review, a document indicating the Veteran's marital history, dated in December 2010, is of record.  Based on this, the RO concluded that it had overpaid the Veteran in the amount of $7, 373.00.  The RO determined that because his previous marriage had been terminated in September 2004, and as he purportedly failed to notify VA of the termination of that marriage, he was improperly paid his benefits in consideration of having a dependent between September 2004 and December 2010 (when he, allegedly, first notified the RO of his remarriage to his current spouse).  

The Board determines that the RO's actions in creating the debt in the amount of $7, 373.00 were in error.  

Indeed, the Veteran did put the RO on notice of a change in marital status via statements submitted in the context of a claim for a higher disability rating which were received in November 2005.  Moreover, in support of his assertions, the Veteran has submitted a February 2011 letter by a treating social worker, who specifically stated, with certainty, that the Veteran brought him the VA Form 21-686c in 2005 and that it was properly submitted to the RO.  This VA employee further articulated that in April 2006, the Veteran's new spouse submitted a sworn statement to VA which also indicated that she was his legal spouse.  

The Veteran, for his part, has never contended that he notified VA of his change in marital status as early as the date of his divorce in September 2004.  To the contrary, in his notice of disagreement and in other statements submitted to VA, he has stated that "2005," and more specifically, November 2005, as being the correct date in which VA was put on notice of his divorce and subsequent remarriage.  Thus, the Veteran does not contend that he does not potentially have some level of indebtedness to VA (given that his notice was posited 14 months after his divorce, and approximately 10 months after his remarriage); however, that he owes $7,373.00 as due to a failure to notify until December 2010 is specifically disputed.  

In essence, the record does contain several documents showing the Veteran as having notified the RO of the change in dependent status in November 2005.  While the statement submitted in the context of a claim for benefits were somewhat vague, it did put VA on notice that a change had occurred, and there was a concomitant duty associated with that notice to follow-up on such a report (assuming that the specific form detailing dependent status was not of record as the RO has alleged).  However, such a failure on the RO's part is moot, as the Board is not convinced by the RO's assertions that the December 2010 submission was the first specific form received by them which addressed the change in dependent status.  The Form 21-686c is dated in November 2005 (November 5, 2005), and there is no indication that the date on the document was altered subsequent to its submission.  To the contrary, it corroborates the Veteran's allegation of having submitted his notification to the RO approximately 14 months after his initial change in dependent status (which would still, potentially, result in a debt), and the VA social worker's statement of 2011, which corroborates the Veteran's report of submission in 2005, is credible in its support of the Veteran's assertions.  

It does not appear as if the RO made any effort to locate the original copy of the November 2005 submission, with the statement of the case simply stating that they did not have a record of notification of the change to dependency until December 2010.  That is, there is no indication that a thorough search for the original 2005 document had occurred.  

Based on the above, the evidence is supportive of a finding that the Veteran first put VA on notice as to the change in his dependency (divorce and remarriage) in November 2005 (specifically, on November 5, 2005).  As this is the case, while the Veteran may potentially still have some level of indebtedness to VA (something which is not currently in appellate status and which the Board does not have jurisdiction to address), the calculation of the amount of $7, 373.00, based on the date of notification of the dependency change as being in December 2010, is incorrect.  Thus, the determination of the date of dependency change for the removal and addition of the Veteran's former and current spouse was improper, and the resultant debt calculated on the basis of such a determination is invalid.  

As such, upon receipt of this decision, the RO should recalculate the debt based on the Board's finding that it was notified on November 5, 2005.  






(CONTINUED ON THE NEXT PAGE)

ORDER

November 5, 2005 is the date VA was informed of the Veteran's September 2004 divorce to his former spouse and January 2005 remarriage to his current spouse; the determination of December 2010 as the effective date of notification was improper.  

That portion of the purported debt of $7,373.00, based on an alleged overpayment of compensation benefits, based on a notification of December 2010, is invalid.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


